Atkinson, Presiding Justice.
1. The taxing of the auditor’s fee is a matter within the discretion of the trial judge. “In an equitable action the judge may, in his discretion, tax the entire fee of the auditor upon either of the parties, and the exercise of such discretion will not be interfered with unless abused.” Fitzpatrick v. McGregor, 133 Ga. 332 (65 S. E. 859, 25 L. R. A. (N. S.) 50).
*752No. 12127.
March 11, 1938.
Rehearing denied March 25, 1938.
2. He who alleges error must demonstrate it. In determining the amount involved, within the meaning of the Code, § 10-501, with reference to the fixing of the auditor’s fee, the court must look not alone to the final conclusion of the auditor as to the amount found, where an accounting is prayed for. In the instant case it is not made to appear what the actual amount involved was; and therefore it can not be said that the court erred in awarding a fee of $500 to the auditor.

Judgment affirmed.


All the Justices concur.

H. A. Etheridge and J. K. Jordan, for plaintiff in error.
A. C. Corbett and Hooper & Hooper, contra.